

115 HRES 261 IH: Honoring and remembering on National Former POW Recognition Day and the 75th Anniversary of the Fall of Bataan on the Philippine Islands, the brave men and women who as prisoners of war gave their liberty to ensure ours, thus embodying the enduring spirit of American freedom and determination.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 261IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Hunter (for himself, Mr. Kinzinger, Mr. Knight, Mr. Peters, Mr. Issa, and Mr. Jones) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring and remembering on National Former POW Recognition Day and the 75th Anniversary of the
			 Fall of Bataan on the Philippine Islands, the brave men and women who as
			 prisoners of war gave their liberty to ensure ours, thus embodying the
			 enduring spirit of American freedom and determination.
	
 Whereas from the British prison ships floating in New York’s harbor to the Tiger Cages in North Vietnam, from the copper mines of Japan to the mine shafts of Berga, from Andersonville, Georgia, to Mukden, China, American service men and women have endured unimaginable cruelty and unspeakable treatment at the hands of their captors;
 Whereas American prisoners of war were stripped of their rights, their dignity, their health, and in many cases their lives;
 Whereas these servicemembers endured trials few of us can imagine and found courage in a darkness we will hopefully never experience;
 Whereas National Former POW Recognition Day was established to memorialize the surrender of 80,000 American and Filipino troops by General Edward P. King on April 9, 1942, on the Bataan Peninsula that led to the infamous Bataan Death March and nearly four years of brutal imprisonment and slave labor for the survivors;
 Whereas, by May 10, 1942, over 11,500 Americans and Filipinos surrendered on Corregidor, a fortress island in Manila Bay, and at various bases in the Southern Philippine Islands turning the fall of the Philippines into the largest surrender in United States military history;
 Whereas over 26,000 American POWs were ultimately held by Imperial Japan, with an estimated mortality rate of 40 percent, of which nearly one-third of these deaths on hell ships carrying them to Japan for slave labor in Japanese companies;
 Whereas the productive peace between the United States and Japan has produced a model of reconciliation between former combatants;
 Whereas the Government of Japan in 2009 offered an apology to the United States POWs for their damage and suffering under Imperial Japan, and in 2010 established a program for former POWs and their families to visit Japan and their former POW camps; and
 Whereas the participants encourage the Government of Japan to partner with its national companies to turn this successful program into an international model of reconciliation and a permanent fund to support projects for remembrance, documentation, education, and exchange: Now, therefore, be it
	
 That the House of Representatives— (1)appreciates the recent efforts by the Government of Japan toward a historic apology for Imperial Japan’s maltreatment of United States prisoners of war; and
 (2)asks the Department of State to work with the Government of Japan and representatives of the United States POWs to memorialize this historic 75th Anniversary of the Fall of Bataan by crafting a formal agreement establishing a permanent future fund to understand, preserve, and teach the history of the United States POW experience with Japan.
			